Citation Nr: 1229492	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for status-post residuals of coronary artery bypass.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to initial compensable disability ratings for scar residuals, status-post removal of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

Coronary Artery Disease and Tinnitus

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision that, in pertinent part, denied service connection for status-post residuals of coronary artery bypass and tinnitus.  The Veteran timely appealed.  In December 2005, the Veteran and his son testified during a hearing before a former Veterans Law Judge at the RO.
 
In a March 2007 decision, the Board denied service connection for status-post residuals of coronary artery bypass and tinnitus.  The Veteran appealed the March 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In March 2010, the Board remanded the matters for additional development, consistent with the Court's order.  Thereafter, in March 2011, the RO granted service connection for tinnitus, and assigned an initial 10 percent evaluation, effective July 28, 2004.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection has resolved that matter, and it is no longer before the Board; however, the matter of entitlement to service connection for coronary artery disease remains before the Board.

In July 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the December 2005 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

Bilateral Hearing Loss Disability and Basal Cell Carcinoma

These matters also come to the Board on appeal from a November 2009 decision of the RO that denied a compensable disability rating for bilateral hearing loss; and granted service connection for basal cell carcinoma of the right upper back and right ear, evaluated as 0 percent (noncompensable) disabling effective December 13, 2005.  The Veteran timely appealed for higher disability ratings.

The issue of initial compensable disability ratings for scar residuals, status-post removal of basal cell carcinoma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

Rice Consideration

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is retired, and has not alleged that his service-connected bilateral hearing loss and basal cell carcinoma prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that coronary artery disease was present during active service or within the first post-service year, or is otherwise related to service.

2.  Audiometric testing in September 2006, August 2010, and January 2012 has revealed, at worst, Level II hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  Status-post residuals of coronary artery bypass were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

2.  The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Through August 2004, March 2006, and August 2006 letters, the RO notified the Veteran of elements of service connection; the elements of an increased rating claim; and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal-reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The examiners discussed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the VA examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

I.  Service Connection for Coronary Artery Bypass

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that his coronary artery bypass is a residual of a heart problem that he sustained in active service.  He stated that a heart murmur was detected at the time of his discharge examination from active service in 1954, and that he also had been exposed to atomic radiation.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

On a "Report of Medical History" completed by the Veteran in September 1950, the Veteran reported that he had heart trouble at age 12.  A September 1950 pre-induction physical examination report notes that the Veteran had a history of treatment for pain in his chest in 1945; however, current examination revealed no significant abnormalities of the heart.  Rather, the examiner noted cardio-respiratory symptoms on exertion primarily which were not considered to be indicative of significant disease or defect.  

Similarly, a pre-induction physical examination report in October 1951 revealed that the Veteran claimed hospitalization for his heart in 1942 or 1943, and that he had no history of rheumatic fever.  On examination, the examiner noted that the pain was precardial with clinical evaluation revealing no murmurs, no enlargements, and no severe dyspnea.

Service treatment records show that the Veteran was found physically qualified for enlistment in February 1952.  A photoflourographic chest examination in March 1952 revealed that a cardiac silhouette was within normal limits as to size, shape, and position; and lung fields were clear.  In June 1952, the Veteran reported a long history of intermittent left chest pain after and during periods of exercise.  However, examination at that time revealed no physical findings, and X-rays were negative.

Initially, the Board notes that there is no clear and unmistakable evidence of a preexisting heart disorder to overcome a presumption of soundness.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  While the Veteran reported "heart trouble" during his pre-induction physicals, no heart disorder or defect was found by medical personnel upon entrance into active service, or by private physicians prior to active service.  Hence, the Veteran is presumed to have been in sound condition upon entrance into active service.  38 C.F.R. § 3.304(b) (2011).

A report of medical examination at the time of the Veteran's release from active service in February 1954 revealed abnormalities of the heart; and included diagnoses of soft grade #1 systolic murmur at aortic area, and grade #2 systolic at pulmonic area, which were not considered disabling.

There is no competent evidence of cardiovascular disease, including hypertension, in service or within the first post-service year.  Rather, during an April 1982 VA examination, the Veteran reported that although a heart murmur was heard at the time of his discharge from active service in 1954, he had not had it checked since service.  His present complaints included left chest pain in the upper anterior ribs, described as sharp and fleeting and unrelated to exertion or position.  The examiner noted that the Veteran's work involved heavy exertional activity (construction).  Examination revealed a normal heart size and normal heart sounds; a systolic murmur was detected at apex.  Diagnoses included functional systolic cardiac murmur, and musculoskeletal chest pain.

Private treatment records, dated in May 2002, show that the Veteran was hospitalized with severe aortic stenosis and with symptomatic shortness of breath, as well as extracranial cerebrovascular disease.  He recently underwent a right carotid endarterectomy, in preparation for his current aortic valve replacement and coronary artery bypass grafting.  Following these surgical procedures, no complications were reported other than a leg infection.  These records document a current disability for VA purposes.

Cardiac examination in August 2002 revealed a regular rate and rhythm with somewhat a harsh grade 2 ejection quality murmur over the outflow tract, and radiating to the lower sterum.  The examiner reported that the Veteran had no cardiac symptoms at the time, and had resumed the majority of his usual activities.

In December 2005, the Veteran testified that a heart murmur was first detected in active service.  In contrast to his history of a lack of post-service treatment reported during his 1982 VA examination, the Veteran testified that he sought treatment post-service for heart problems during the 1960s.

During a February 2011 VA examination, the Veteran reported his cardiac history and surgical procedures; and reported shoveling snow after the last snowfall without problems with physical exertion.  Following examination and stress testing, diagnoses included moderate cardiovascular workload by PRP criteria; suspected attenuation artifact inferior wall left ventricle, no evidence of stress-induced reperfusion change noted; and left ventricular ejection fraction of 74 percent, which was normal, with normal wall motion and systolic wall thickening.

The February 2011 examiner reported a history of coronary artery disease with an onset in the 1990s.  It was noted that the Veteran underwent coronary artery bypass grafting for a single vessel in 2002, and that he had no further problems with coronary artery disease since that time.  The examiner opined that the Veteran's coronary artery disease was less likely related to active service.  In support of the opinion, the examiner indicated that the Veteran had several risk factors for coronary artery disease prior to his surgery-including advancing age, male gender, hypertension, and hypercholesterolemia; and that this combination of risk factors was the most likely etiology of the Veteran's coronary artery disease.  In addition, the examiner acknowledged that the Veteran was noted to have a slight heart murmur upon exiting active service, but indicated that this would not be a cause of his coronary artery disease.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The February 2011 examination report weighs against a finding that status-post residuals of coronary artery bypass are related to disease or injury in active service.  In fact, the February 2011 examiner explained that the Veteran's heart murmur did not cause the Veteran's coronary artery disease.  The Board finds the February 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the February 2011 examination report is afforded significant probative value.  

The Board finds the February 2011 examiner's opinion to be persuasive in finding that current symptoms are most likely due to a combination of risk factors for coronary artery disease.  In this regard, the evidence reflects no heart or artery disease in active service.  While the Veteran contends that the onset of his current cardiovascular disability was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of any current disability.  Nor is he shown to be competent to render an opinion as to the nature of his status-post residuals of coronary artery bypass.

The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced some cardiac difficulties since service.  To this extent, his reports are of some probative value.  

To the extent that the Veteran may be asserting a continuity of symptomatology since service, the Board observes that the Veteran has been inconsistent over the years regarding his reported treatment.  At the time of the 1982 VA examination, the Veteran denied any treatment or checkups since service for his cardiovascular complaints.  However, in 2005 he testified of treatment in the 1960s for his heart complaints.  Significantly, no treatment records from the 1960s have been associated with the claims folder.  In light of the inconsistent report of treatment, the lack of contemporaneous records of treatment since service, and an onset of coronary artery disease in the 1990s, the Board concludes that any assertion of a continuity of symptomatology since service is not credible.  

 Ultimately, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of heart disease in active service, as well as the results of recent examination showing the current nature and severity of his status-post residuals of coronary artery bypass.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is years after active service with no competent evidence that it is in any way related to service.  
  
In view of the lengthy period following active service without credible evidence of complaints or treatment for coronary artery disease, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for status-post residuals of coronary artery bypass is not warranted.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Disability Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Service connection has been established for bilateral hearing loss, effective July 2004.  The RO currently assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.86, Diagnostic Code 6100, pertaining to hearing impairment.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In December 2005, the Veteran testified that he started a small business after active service, primarily bulldozing and using heavy equipment; and that he always wore earplugs.

Speech audiometry in February 2006 revealed speech recognition ability of 96 percent in the right ear, and 88 percent in the left ear.  Private treatment records revealed results of audiometric testing as an essentially mild sloping to a severe sensorineural hearing loss in the right ear; and an essentially mild sloping precipitously to a profound high-frequency sensorineural hearing loss in the left ear.

During a September 2006 VA examination, the Veteran reported noticing gradually worsening tinnitus over the past three to four years.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
25
30
22.5
LEFT
20
25
70
95
52.5

Speech audiometry in August 2010 revealed speech recognition ability of 84 percent in the right ear, and 88 percent in the left year.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
25
60
33.75
LEFT
20
30
70
90
52.5

During a January 2012 VA examination, the Veteran reported using hearing protection while working around noise; and denied ear infections, ear surgery, dizziness, head trauma, and familial history of hearing loss.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
25
30
35
25
LEFT
20
30
75
95
55

In this case, the record does not reveal pure tone thresholds meeting the definition of exceptional hearing impairment in either ear at any time during the course of the appeal.  Thus, the provisions of 38 C.F.R. § 4.86 are not applicable.  

Applying the standard method for evaluating hearing loss to the results of the September 2006 audiometric evaluation, the Veteran has Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Likewise, applying the standard method for evaluating hearing loss to the results of the August 2010 audiometric evaluation, the Veteran has Level II hearing acuity in each ear, based on application of the reported findings to Tables VI and VII.  Similarly, applying the standard method for evaluating hearing loss to the results of the January 2012 audiometric evaluation, the Veteran has Level I hearing acuity in each ear, based on application of the reported findings to Tables VI and VII.  Each of these findings also warrants a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the Veteran's statements as to the difficulties he experiences as a result of his bilateral hearing loss and finds his report of difficulty hearing credible.  However, the Board observes that the 2012 VA examiner also considered the Veteran's functional impairment and noted that the Veteran's hearing loss disability did not impact his ordinary conditions of daily life.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While the Veteran has testified that his hearing has deteriorated, none of the audiometric examinations reflects a significant decrease in his level of hearing acuity to warrant a compensable rating.  The Board sees no convincing evidence that his bilateral hearing loss has increased in severity to independently warrant a compensable rating, or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable evaluation is warranted.  

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  There is no evidence that the disability has resulted in marked inference with employment or periods of hospitalization.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for status-post residuals of coronary artery bypass is denied.

An initial, compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran contends that the service-connected scar residuals, status-post removal of basal cell carcinoma, are more severe than currently rated, and warrant higher disability ratings.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

VA treatment records show that the Veteran underwent additional excision of basal cell carcinoma from his left temple and right brow in May 2010; and that a pathology report showed all margins clear of skin cancer.  The Board notes that the Veteran reported no trouble with surgical sites.

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected scar residuals, status-post removal of basal cell carcinoma, in December 2011.  The examiner noted that the Veteran had undergone surgery for removal of basal cell carcinoma and squamous cell carcinoma in September 2005, December 2007, March 2010, and May 2010.

With regard to the May 2010 excision of basal cell carcinoma and squamous cell carcinoma from the Veteran's left temple and right brow, the December 2011 examiner found residuals of scarring and/or disfigurement of the Veteran's head or face.  Although the examiner described a "very minimal scar over right brow," the examiner did not provide measurements of the right brow scar; nor were any findings of left temple scarring or disfigurement documented.  Additionally, for purposes of evaluation, 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), provide the following 8 characteristics of disfigurement:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  While noting disfiguring scarring, the December 2011 does not specific which, if any, characteristics of disfigurement are manifested.  

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected scar residuals, status-post removal of basal cell carcinoma; and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA recently published a correcting amendment to allow Veterans whose scars were rated under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correcting amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process.  Id.  The correction is effective January 20, 2012.  Here, the Board accepts the Veteran's February 2012 correspondence (VA Form 9) as a request for review under the revised criteria.
  
Moreover, adjudication of the claim for higher, initial disability ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination for evaluation of the service-connected scar residuals, status-post removal of basal cell carcinoma.  All appropriate tests, including photographs of the affected areas, should be conducted. The photographs should be made part of the examination report and, as such, should be included in the Veteran's claims folder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should render specific findings as to the extent to which the scar residuals on the Veteran's head and face are disfiguring.  In particular, the examiner should commented on the presence (or lack thereof) of each of the eight characteristics of disfigurement presented. The examiner should also comment on whether the scar residuals result in gross distortion or asymmetry of the face.  

Specifically, the examiner should report the size and area of each scar; whether it is adherent to underlying tissue; whether there is any visible or palpable loss of the underlying tissue; whether the scar is elevated or depressed on palpation; the skin texture of the scar; and whether the skin is indurated and/or inflexible.  Any limitation of motion or other resulting impairment should also be noted.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected scar residuals, status-post removal of basal cell carcinoma, from those of other skin conditions.   

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria (versions in effect both prior to, and as of October 23, 2008); and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


